DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 04 August 2021 has been entered. Claim(s) 1-4 remain pending in the application. Applicant’s amendments to the claims and specification have overcome each and every objection to the specification and claims and every rejection under 35 U.S.C. 112(b) and 35 U.S.C. 102/103 previously set forth in the Non-Final Office Action mailed 27 May 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "measuring a maximum force of a free end of the second rod in each of two or more different directions in a plane defined by the first and the second rods; measuring orbiting forces of the free end of the second rod in all directions in the plane; and creating a hexagonal maximum force distribution corresponding to a contribution amount of each muscle of the muscle group model based on the maximum force in each of the two or more different directions and the orbiting forces, wherein the orbiting forces are magnified and corrected to the maximum forces corresponding to different directions in creating the hexagonal maximum force distribution based on the maximum forces and the orbiting forces". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "measuring a maximum force of a free end of the second rod in each of two or more different directions in a plane defined by the first and the second rods; measuring orbiting forces of the free end of the second rod in all directions in the plane; and creating a hexagonal maximum force distribution corresponding to a contribution amount of each muscle of the muscle group model based on the maximum force in each of the two or more different directions and the orbiting forces, wherein 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “in which the muscle strength characteristics of a limb are evaluated based on a muscle group model including a first pair of antagonistic one-joint muscles that straddle a first joint, a second pair of antagonistic one-joint muscles that straddle a second joint, and a pair of antagonistic two-joint muscles that straddle the first and the second joints, where the limb has a first rod having a proximal end supported by the first joint and a second rod supported on a free end of the first rod through the second joint” which constitutes simply selecting a particular data source or type of data to be manipulated (in this case, muscle strength characteristics are measured for a limb having two joints, three rods, and three pairs of muscles), such that these additional elements amount to no more than insignificant extra-solution activity. The claim additionally recites the limitations “a method, implemented in a computer comprising a processor, for evaluating muscle strength characteristics” and “wherein, in response to creating the hexagonal maximum force distribution, an effective muscle strength for each muscle represented by the muscle group model is displayed to notify a user a specific muscle needs to be reinforced”. The limitations of “a computer comprising a processor” and “displayed to notify a user” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 5 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “calculating the contribution amount of each muscle of the muscle group model from the maximum force distribution”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein measuring the maximum force and measuring the orbiting forces are performed in a state where the first joint and the second joint are respectively held at predetermined angles”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claims 1 and 2, claim 4 recites the limitation “wherein measuring the maximum force and measuring the orbiting forces are performed in a state where the first joint and the second joint are respectively held at predetermined angles”. The claim element of claim 1 of a method for evaluating muscle strength characteristics is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Response to Arguments
Applicant's arguments filed 04 August 2021 regarding the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, applicant argues that claim 1 recites technical features “displaying and notifying the user the specific muscle needs to be reinforced” (see .

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kadota teaches (U.S. 20100050765) a method for evaluating muscle strength characteristics (Paragraph 0002—muscular force measurement function), in which the muscle strength characteristics of a limb based on a muscle group model (Muscle group model of Fig. 4) including a first pair of antagonistic one-joint muscles that straddle the first joint (Muscles e1 and f1, Fig. 4), a second pair of antagonistic one-joint muscles that straddle the second joint (Muscles e2 and f2, Fig. 4), and a pair of antagonistic two-joint muscles that straddle the first and the second joints (Muscles e3 and f3, Fig. 4), where the limb has a first rod (Rod between joints 58 and 56, Fig. 3) having a proximal end supported by a first joint (Joint 58, Fig. 3) and a second rod (Rod between joint 56 and the foot, Fig. 3) supported on a free end of the first rod through a second joint (Joint 56, Fig. 3), the method comprising: measuring a maximum force of a free end of the second rod (Paragraph 0062—force is exerted with maximum effort at the distal end) in at least one predetermined direction (Paragraph 0078—can .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791